DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for priority based on a World Intellectual Property Organization certification that a copy of the instant application was filed in Japan on 10/11/2016, however this priority is not perfected.  A certified copy of the application written in English must be filed to perfect priority.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	



Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Richelson (US Patent Application Publication 2018/0247289 A1).
Regarding Claim 1, 7 and 12, Richelson teaches:
A POS system/ master data maintenance method/ POS terminal device, comprising a shop machine installed in a shop and configured to perform processing related to a product sale, and a head office machine installed in a head office, the shop machine and the head office machine being connected to each other via a network in a manner that enables data communication to/from each other (See Richelson paragraphs [0023-0026] - describes a POS system comprising registers in a retail shop and back-office servers that are used to authenticate each register at each instance of use [shift of a worker that is logged-in to said register] and check that each register is operating with current data [item details, pricing and inventory]), the POS system being capable of performing, in the head office machine and the shop machine, maintenance on master data to be used when the shop machine performs the processing related to the product sale (See Richelson paragraphs [0030-0032] - describes the system operating registers with updated information from the back-office servers, using said information to conduct transactions at said registers and sending transaction information to said back-office servers to update the data records stored thereon relating to a particular vendor), 
wherein the head office machine includes: 
a head office-side control unit; and 
a head office-side storage unit configured to hold head office master data (See Richelson paragraphs [0028-0029] - describes the system automatically sending product data [inventory and price data] from the back-office servers to a register terminal and [0072-0074] - describes the system being controlled by well known computer components such as central processors in local computing devices [registers] or remote computing devices [servers]), 
wherein the shop machine includes: 
a shop-side control unit; and 
a shop-side storage unit configured to hold in-use shop master data, which is currently used, and shop master data before application, which has been subjected to maintenance in the head office machine or the shop machine(See Richelson paragraphs [0028-0029] - describes the system automatically sending product data [inventory and price data] from the back-office servers to a register terminal and [0072-0074] - describes the system being controlled by well-known computer components such as central processors in local computing devices [registers] or remote computing devices [servers]), 
wherein the shop-side control unit is configured to transmit, in response to switching the shop master data before application/ that has been subjected to maintenance in the head office machine or the shop machine/ to the in-use shop master data, the in-use shop master data to 10PRELIMINARY AMENDMENTAttorney Docket No.: Q245337 Appln. No.: Entry into National Stage of PCT/JP2017/036419the head office machine (See Richelson paragraphs [0028-0032] - describes the system operating registers with updated information from the back-office servers, using said information to conduct transactions at said registers and sending transaction information to said back-office servers to update the data records stored thereon relating to a particular vendor, wherein said update information is product and pricing information provided by a vendor to a particular store/ terminal location as well a back office server [head office machine]), and 
wherein the head office-side control unit is configured to store the in-use shop master data received from the shop machine into the head office-side storage unit as new head office master data (See Richelson paragraphs [0030-0032] - describes the system operating registers with updated information from the back-office servers, using said information to conduct transactions at said registers and sending transaction information ).
Regarding Claim 2, 8 and 13, Richelson teaches:
The POS system/ master data maintenance method/ POS terminal device according to claim 1, 7 and 12, 
wherein the head office-side storage unit includes a head-office-master-before- application area configured to holding head office master data that has been subjected to maintenance in the head office machine, as head office master data before application, and 
wherein the shop-side control unit is configured to store the head office master data before application, which has been stored into the head-office-master-before-application area, into the shop-side storage unit as the shop master data before application (See Richelson paragraphs [0049-0057] - describes an authorized user of the system updating at least personnel records on the back-office server to add a new cashier to a record of users authorized to operate a register, wherein said cashier is given log-in credentials that are authenticated at the back-office server through said register.  Further, the system describes said register as capable of storing locally the data that may be required from the back-office server).
Regarding Claim 3 and 12, Richelson teaches:
The POS system according to claim 1, 
wherein the head office-side control unit is configured to transmit head office master data that has been subjected to maintenance in the head office machine, to the shop machine as head office master data before application (See Richelson paragraphs [0032] - describes the system sending updated data to a register at the beginning of a work shift when a user logs in to their register), and 
wherein the shop-side control unit is configured to store the received head office master data before application into the shop-side storage unit as the shop master data before application (See Richelson paragraphs [0032] - describes the system sending updated data to a register at the beginning of a work shift when a user logs in to their register and [0061] - describes the register storing data locally on said register when a network connection is not available).
Regarding Claim 4, 9 and 12, Richelson teaches:
The POS system/ master data maintenance method according to claim 1 and 7, 
wherein, before maintenance on the head office master data is performed, the head office-side 11PRELIMINARY AMENDMENTAttorney Docket No.: Q245337 Appln. No.: Entry into National Stage of PCT/JP2017/036419control unit confirms whether the head office master data is head office master data that has been subjected to maintenance last time in the head office machine (See Richelson paragraphs [0032-0034] - describes the system maintaining data on both the back-office server and register by running data consistency checks to ensure said server and said register are operating with the latest data available), or head office master data that has been further subjected to maintenance in the shop machine after being subjected to maintenance last time in the head office machine (See Richelson paragraphs [0032-0034] - describes the system maintaining data on both the back-office server and register by running data consistency checks to ensure said server and said register are operating with the latest data available).
Regarding Claim 5, 10 and 12, Richelson teaches:
The POS system/ master data maintenance method according to claim 4 and 9, wherein, when the head office-side control unit has confirmed that the head office master data is not the head office master data that has been subjected to maintenance last time in the head office machine  (See Richelson paragraphs [0032-0034] - describes the system maintaining data on both the back-office server and register by running data consistency checks to ensure said server and said register are operating ), or the head office master data that has been further subjected to maintenance in the shop machine after being subjected to maintenance last time in the head office machine, the head office-side control unit performs maintenance on the head office master data that has been subjected to maintenance last time in the head office machine (See Richelson paragraphs [0032-0034] - describes the system maintaining data on both the back-office server and register by running data consistency checks to ensure said server and said register are operating with the latest data available).
Regarding Claim 6, 11, Richelson teaches:
The POS system/ master data maintenance method according to claim 1 and 7, wherein the head office-side control unit is allowed to identify whether the head office master data is head office master data that has been subjected to maintenance in the head office machine, or head office master data that has been subjected to maintenance in the shop machine (See Richelson paragraphs [0032-0034] - describes the system maintaining data on both the back-office server and register by running data consistency checks to ensure said server and said register are operating with the latest data available and [0059-0060] - describes the system database as divided into subdomains for each tenant vendor, wherein said subdomains contain correct vendor information mapped to correct register information and are only accessible by authorized personnel).
Regarding Claim 14, Richelson teaches:
The POS terminal device according to claim 12, wherein the shop-side control unit is allowed to identifying whether the shop master data before application is shop master data that has been subjected to maintenance in the head office machine, or shop master data that has been subjected to maintenance in the shop machine (See Richelson paragraphs [0032-0034] - describes the system maintaining data on both the back-office server and register by running data consistency checks to ensure said server and  and [0059-0060] - describes the system database as divided into subdomains for each tenant vendor, wherein said subdomains contain correct vendor information mapped to correct register information and are only accessible by authorized personnel).

Response to Remarks
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1-14, the rejection under 35 U.S.C. § 102 is sustained.  No amendments have been made to the claims, therefore the claims of the invention in the instant application are not further limited around the prior art referenced above.  
Applicant asserts that Richelson does not disclose: “...transmit, in response to switching the shop master data before application to the in-use shop master data, the in-use shop master data to the head office machine.”   However, this is in fact disclosed by the added citations of Richelson as noted above.  The applicant is reminded that the citation of Richelson needs to be considered as a whole, not just the sections cited by the examiner.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571) 272-5802.  The examiner can normally be reached on M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687